Title: From Abigail Smith Adams to John Quincy Adams, 30 May 1815
From: Adams, Abigail Smith
To: Adams, John Quincy


				
					my dear Son
					Quincy May 30th 1815
				
				My last Letter, was written last week, and addrest to mrs Adams, by the Amsterdam packet, which sail’d for Liverpool. it is now your turn, and I embrace the opportunity of introducing to you, a young Gentleman who was named for you, and whom you must recollect, as the Son of our Good Friends, dr and mrs Welch—he wishes to see you, and the Children, during the Short stay he will make in London.—I have every inducement, to wish you to Show him civilities, upon his own account, as a Solid industerious, active, enterprizing young man—And a merchant, Supporting a fair, and honorable Character, and much confided in by his employers. upon his parents account, who as Friends and relatives, have ever Shewn themselves Strongly attachd to the family, upon his Sister Harriets account, to whom he is a very dear Brother of her kindness under all the afflictions, which have assailed this Family for two years past, I cannot Say enough. her attentions have been unwearied, and unremitting to your Sons, she has been as an Elder Sister, to me as a daughter. She is a great favorite of your Fathers—At this time we are very anxious to hear every day, if we could, what is passing abroad. never was a period when curiosity was more alive or expectation more egar, or anxiety more active. I do not hear any one; of any party, express a desire; to See the Sword again unsheath’d. they look to Bonaparte, as the main Spring, and prime mover—the General voice is: why if the French Nation chuse to have him for their Sovereign; why let them peaceably enjoy him—we are looking with anxious expectation for the Milo. I hope to hear from you by her, and to learn the particulars of your presentation, as a Peace Minister—at St. Jame’s having had so active a part in the accomplishment of that event, you may excite as much curiosity, as a Major Sinclair, who Served in Canady under General prevost, manifested in a visit he made here to your Father. he came to Boston with Letters of introduction to Several gentlemen, and amongst others to mr G. Sullivan, who he got to introduce him here, being desirious of paying his respects to your Father, no only as having filld the first offices in the Country, but as the Gentleman who formerly Stood forth, as the advocate for Captain preston, upon the trial of the soldiers, for fireing upon the inhabitents of Boston on the 4 of march. he as pleasd to Say that Your Father was very popular, with the British officers upon that account, as I have since heard. he appeard much of a Gentleman. as his behaviour was alltogether Such, he is making a Tour of the country & is gone to N york, and Baltimore—I long to hear of the Safe arrival of my dear Boys to whom give my Love—I have the pleasure to Say our Friends here are all well—the Letter you mention having written from Brucelles has never been received. those from paris 21 Feb’ry, and 14th march I have already acknowledgdI am my ever dear and beloved Son / your affectionate / Mother
				
					Abigail Adams.
				
				
			